Citation Nr: 1124805	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-03 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2009, the Veteran testified during a Board hearing, held by the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board has re-characterized the issue of entitlement to service connection to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the Veteran's claim.  However, pursuant to the duty to assist, this issue must be remanded for further development.

In this case, the Veteran claimed that, while serving on active duty, a spy was working under his command.  During his VA examination of record, the Veteran traced the origins of his mental disorder(s) to this situation, however, he was unable to specifically identify and instance, event, or stressor that triggered his symptoms.  See VA examination report, February 2009.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  [Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).]  

In conjunction with the Veteran's claim, he was afforded a VA examination in February 2009.  At that time, a diagnosis of PTSD was not provided.  The examiner pointed to the lack of a specific event during service in which the Veteran felt his life was imminently in danger.  While the Veteran was able to describe several stressful events (such as monitoring information pertaining to terrorist regimes), he did not report that his response involved intense fear, helplessness, or horror.  Although the Veteran reported that he was significantly bothered by the well-documented spy case, the examiner pointed out that this information did not come to light until after his separation from active service.

The examiner did note that the Veteran had carried a diagnosis of bipolar disorder for several years, and that he began psychiatric treatment with a private provider 11-12 years prior.  However, an etiological opinion, to determine whether bipolar disorder or any other psychiatric disorder was related to active service, was not provided.  See VA examination report, February 2009.

A statement from the Veteran's VA provider was issued in March 2011.  The examiner noted that he had provided treatment for the Veteran at the St. Louis VA Medical Center since September 2010.  In October 2010, the examiner diagnosed the Veteran with bipolar disorder, moderate, and PTSD.  It was further noted that the Veteran attended group therapy sessions for PTSD, and that he was treated privately for a mental disorder from 1996 to 2010.  See Statement, March 2011.

During the Veteran's Board hearing, he testified that his VA examination was inadequate, as the examiner "stuck to the program" as opposed to providing a comprehensive medical examination.  The Veteran further stated that he sought VA psychiatric treatment in 1985, following his separation from active service.  See Transcript, pp. 12, 17.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

While the Veteran has been afforded a VA examination pertaining specifically to PTSD, an etiological opinion was not provided pertaining to the Veteran's standing diagnosis of bipolar disorder.  While the March 2011 statement from the Veteran's VA provider does contain a diagnosis of PTSD, the statement did not identify any specific active-duty stressor to which that diagnosis is linked, nor did the statement discuss the opinion of the February 2009 VA examiner.  On remand, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  See Clemons.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine if the Veteran currently has any diagnosed psychiatric disorder.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the relevant evidence in the claims file was reviewed, to include the February 2009 and March 2011 medical opinions concerning whether or not the Veteran meets the criteria for a diagnosis of PTSD.  If a diagnosis of PTSD is provided, the examiner must identify the stressor upon which that diagnosis is based.  

The examiner should respond to the following:

Is it at least as likely as not that any currently-diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed should be provided.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


